Name: Commission Regulation (EEC) No 3486/81 of 4 December 1981 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3321/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 81 Official Journal of the European . Communities No L 352/17 COMMISSION REGULATION (EEC) No 3486/81 of 4 December 1981 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3321/80 apply not be exceeded, customs duties should be re-established in respect of the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 11 December 1981 , customs duties, suspended in pursuance of Council Regulation (EEC) No 3321 /80, shall be re-established in respect of the following products, imported into the Community and originating in any beneficiary country or terri ­ tory : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3321 /80 of 16 December 1980 applying generalized tariff preferences for 1981 in respect of certain agricul ­ tural products originating in developing countries ('), and in particular Article 6 (2) thereof, Whereas Article 3 (4) of that Regulation provides that customs duties may, for the tobaccos in question, be suspended up to a Community ceiling of 2 550 tonnes ; Whereas Article 4 of that Regulation provides that customs duties may be re-established at any time on imports of the tobaccos in question originating in any beneficiary country or territory once the Community ceiling has been reached ; Whereas, on 25 November 1981 , importations into the Community of the tobaccos in question, origi ­ nating in countries and territories covered by preferen ­ tial tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3321 /80 which provides that the ceiling should CCT heading Description No 24.01 ex A, Raw or unmanufactured tobaccos ex B other than Virginia type Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 354, 29. 12 . 1980, p . 82.